Citation Nr: 1601670	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for sleep apnea on a direct basis.

2.  Entitlement to service connection for sleep apnea on a secondary basis.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran was a member of the U.S. Army Reserve from 1988 to 1995.  During such period, he had active military service from December 1990 to September 1991.  The Veteran also had a period of active duty for training (ADT) from November 1989 to July 1990, as well as periods of inactive duty for training (IADT). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2012 and November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In July 2014, the claim was remanded for additional development.

In January 2015, along with a statement from the Veteran's attorney, a new medical statement was submitted relating the Veteran's thyroid condition to his military service.  Since service connection was previously denied in the July 2014 Board decision, the Board finds these statements constitute a claim to reopen for service connection for a thyroid disorder.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The claim for service connection for sleep apnea on a secondary basis is intertwined with the claim for service connection for a thyroid disorder, and must be remanded to the RO.  


FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to his active service.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2011 letter.  The claim was then adjudicated in April 2012. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his service connection claim, and such examination is sufficient to decide the claim.

There has been substantial compliance with the previous remand in that the Veteran was afforded a fully adequate VA examination with regard to the etiology of his sleep apnea.

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate a claim for service connection.  The VLJ also suggested the submission of any additional evidence. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current sleep apnea had its onset in service, specifically during his service in the Persian Gulf war when he was exposed to fumes such as from burn pits and ammunition dumps.  He contends that he had trouble sleeping in service and since separating from service.

A review of the service treatment records is negative for complaints of sleep trouble or a diagnosis of sleep apnea.  In fact, on August 1991 separation examination from active duty in the Persian Gulf, the Veteran stated "no" to the question of whether he had any nightmares or trouble sleeping.  Accordingly, the medical evidence does not demonstrate sleep apnea in service.

The evidence of record also does not show continuity of sleep apnea since service.  The Veteran, his family, and his friends have asserted that once he returned from the Persian Gulf, he had trouble sleeping and would seem drowsy and would sleep in the daytime.  However, the medical evidence is negative for any indication that the Veteran suffered from the specific disorder of sleep apnea for over 15 years following service separation.  The first indication of a diagnosis of sleep apnea was on August 2006 sleep study.  Two years later, in October 2008, the Veteran underwent a second sleep study, at which time he was prescribed a CPAP machine.  It was noted that he had gained a considerable amount of weight during the interim period.  The Board also finds it to be probative that since the Veteran separated from service in 1993, he has filed a number of claims for service connection for other disabilities, but did not claim service connection for sleep apnea until 2011.  

Finally, there is no medical evidence to support the Veteran's claim that his sleep apnea was caused or aggravated by his service.  In August 2014, a VA examiner reviewed the claims file and conducted physical examination of the Veteran, concluding that his sleep apnea was less likely than not caused or aggravated by his service.  The examiner explained that the service records were negative for any complaints or treatment consistent with a diagnosis of sleep apnea.  Moreover, research published in peer-reviewed medical journals had not shown any causal relationship between sleep apnea and exposure to fumes from oil fires and ammunition fires in the Persian Gulf.  In February 2015, a private physician reviewed the Veteran's file and determined that his sleep apnea was caused or aggravated by weight gain related to his hypothyroidism.

Thus, in this case, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea on a direct basis, as the service treatment records do not show symptoms of sleep apnea in service, as indicated by the Veteran's report on exit examination and review of the records by the 2014 VA examiner, there is no indication of a continuity of symptoms since service, as evidenced by the first sleep study occurring 15 years following service separation, and there is no medical nexus to relate the Veteran's sleep apnea to his service.  While the 2015 private physician noted that the Veteran had trouble sleeping in service, the physician did not state, and the evidence does not otherwise suggest, that such indicated sleep apnea in service.  

The Board acknowledges the Veteran's assertions that he suffered from sleep apnea in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." Moreover, the Veteran has only made conclusory statements as to the relationship between his sleep apnea and his service, but the probative medical evidence, including the service treatment records and post-service medical records, do not support his contentions and in fact outweigh those contentions, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted sleep apnea.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

As noted above, the Veteran and his attorney have requested that his claim for service connection for a thyroid disorder be reopened.  That matter has not yet been adjudicated by the RO.  In addition, the Veteran has argued that the sleep apnea is secondary to weight gain associated with the thyroid disorder.  Therefore, the claim for sleep apnea on a secondary basis is intertwined with the claim for a thyroid disorder.  The Board must defer adjudication of the secondary claim until the thyroid claim has been addressed.  

Accordingly, this matter is remanded for the following actions:

1.  The RO should adjudicate the Veteran's request to reopen his claim for service connection for a thyroid disorder.  If the claim for service connection for a thyroid disorder is granted, then the RO should adjudicate service connection for sleep apnea on a secondary basis.

2.  If the sleep apnea claim is not granted, the RO should issue a supplemental statement of the case.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


